DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 10-13, 15-16 and 18-20 are pending:
		Claims 10-13,15-16 and 18-20 are allowed. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/10/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14.
Applicant's submission filed on 08/10/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Dupuis on 08/23/2022.
Claim 10 recites “can be” in line 6; replace “can be” with – are –. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Reino (NPL document) in view of Yuan (WO 2008/046139) in view of Dai (CN 105540851) and further in view of Wang (WO 2018/176096).
	The combination of references does not teach simultaneously controlling of the aeration of the reactor based on the prescribed second threshold (DO/TAN threshold) and controlling the dosage of the alkaline control solution based on the prescribed first threshold (free ammonia threshold) in order to effect partial nitritation. 
	While it is known in the art by Yan (CN109437454) to simultaneously control a chemical dosing step (alkali) with an aerating step. It is not known to perform said steps simultaneously to effect partial nitritation; and simultaneously based on a DO/TAN threshold and based on a free ammonia threshold.  
	Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reino (as modified by Yuan, Dai and Wang) to control aeration simultaneously with alkaline dosage in order to effect partial nitritation because there is no motivation or suggestion to do. Furthermore, the precise combination of elements was not found or deemed obvious therefore the process control method of the claimed invention is distinguished over the prior art. Thus claim 10 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778